DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/316,305 filed on 01/08/2019. 

Information Disclosure Statement
The information disclosure statements filed 01/28/2019 and 06/03/2020 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Soloway on 07/14/2021.

Dependent claims 3 and 10, which originally depend from claim 2, are amended to depend from claim 1.
See below.
 
Proposed Examiner’s Amendments for Application No. 16/316,305

1.    (Currently Amended) An arrangement for the ground connection of a printed circuit board to a frame of an electrical device, comprising the frame, which consists at least partially of an electrically conductive material, the printed circuit board, which has at least one ground contact, and at least one ground connection for the electrically conductive connection of the at least one ground contact of the printed circuit board to the frame, wherein the at least one ground connection is formed in each case by a plug connection having a variable insertion depth, wherein the plug connection comprises a first connecting part and a second connecting part, which can be connected to one another with force fit, but such that they are displaceable within a predetermined range, for mutual electrical contacting.

2.    (Canceled) 

1, wherein the first connecting part possesses a base area at one end and, opposite, a plug area, wherein the base area is arranged on the at least one ground contact of the printed circuit board and electrically conductively connected thereto.

4.    The arrangement as claimed in claim 3, wherein either the first connecting part is configured to be socket-shaped in its plug area and the second connecting part fulfills the function of a pin contact opposite the first connecting part; or the second connecting part is configured to be socket-shaped in its plug area and the first connecting part fulfills the function of a pin contact opposite the second connecting part.

5.    The arrangement as claimed in claims 3, wherein the printed circuit board has a through-opening at its at least one ground contact, through which the first connecting part can be mechanically fastened to a stabilizing element on the base side.

6.    The arrangement as claimed in claim 5, wherein the stabilizing element is a plurality of screwed-together screw bolts and in that at least two of these screw bolts are screwed together through at least one further through-opening of a folded area of the printed circuit board and/or at least one further printed circuit board in order to mechanically fasten the folded area and/or the further printed circuit board.

7.    The arrangement as claimed in claim 6, wherein the folded area of the printed circuit board and/or the at least one further printed circuit board has a further 

8.    The arrangement as claimed in claim 6, wherein the stabilizing element is secured to a device base side of the frame and in that the second connecting part is electrically conductively secured to a device connection side of the frame, wherein the device connection side is parallel to and opposite the device base side.

9.    The arrangement as claimed in claim 8, wherein the frame has a respective cylindrical recess for securing each stabilizing element and each second connecting part in the device base side and in the device connection side, and in that at least those recesses which are arranged in the device base side each have an internal thread in order to screw a threaded pin of the respective stabilizing element therein.

10.    (Currently Amended) The arrangement as claimed in claim 1, wherein at least one of the two connecting elements is elastically deformable at least on the plug side.

11.    The arrangement as claimed in claim 10, wherein one of the two connecting elements is a tulip-head bolt and/or in that one of the two connecting elements is a clamping pin or a clamping sleeve.


a.) securing at least one stabilizing element by its first end to a device base side of the frame;
b.) mechanically connecting the at least one stabilizing element at its second end to the printed circuit board;
c.) securing at least one first connecting part to the at least one stabilizing element with simultaneous fastening of the printed circuit board between the at least one connecting part and the at least one stabilizing element, whilst simultaneously establishing electrical contact between at least one ground contact of the printed circuit board and the at least one first connecting part;
d.) securing at least one second connecting part to a device connection side of the frame;
           e.) mechanically assembling the frame and simultaneously automatically electrically conductively connecting the frame to the at least one ground contact of the printed circuit board via at least one plug connection having a variable insertion depth, comprising the at least one first and the at least one second connecting part, whilst simultaneously mechanically compensating deviating frame dimensions within a predetermined tolerance range by correspondingly adapting the insertion depth of the plug connection between the at least one first and the at least one second connecting part.



14.    The method as claimed in claim 13, wherein, when screwing the plurality of screw bolts together, in each case one screw bolt is guided by its threaded pin through at least one through-opening, which is arranged in a folded area of the printed circuit board and/or in at least one further printed circuited board, and is screwed to a threaded bore of a further screw bolt, whereby the folded area of the printed circuit board and/or the at least one further printed circuit board is also mechanically fastened between these two screw bolts on the stabilizing element and therefore relative to the device base side.

15.    The method as claimed in claim 14, wherein, when screwing the plurality of screw bolts of least one stabilizing element together, at least one of the screw bolts is mechanically and electrically conductively connected to at least one further ground contact, which is arranged in the folded area of the printed circuit board, and/or in the at least one further printed circuit board, at the associated through-opening.



          17.    The arrangement as claimed in claim 16, wherein the stabilizing element is a plurality of screwed-together screw bolts and in that at least two of these screw bolts are screwed together through at least one further through-opening of a folded area of the printed circuit board and/or at least one further printed circuit board in order to mechanically fasten the folded area and/or the further printed circuit board.

          18.    The arrangement as claimed in claim 7, wherein the stabilizing element is secured to a device base side of the frame and in that the second connecting part is electrically conductively secured to a device connection side of the frame, wherein the device connection side is parallel to and opposite the device base side.

          19.    The arrangement as claimed in claim 18, wherein the frame has a respective cylindrical recess for securing each stabilizing element and each second connecting part in the device base side and in the device connection side, and in that at least those recesses which are arranged in the device base side each have an internal thread in order to screw a threaded pin of the respective stabilizing element therein.

Allowable Subject Matter
Claims 1, 3-19 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An arrangement for the ground connection of a printed circuit board to a frame of an electrical device, comprising the frame, which consists at least partially of an electrically conductive material, the printed circuit board, which has at least one ground contact, and at least one ground connection for the electrically conductive connection of the at least one ground contact of the printed circuit board to the frame, wherein the at least one ground connection is formed in each case by a plug connection having a variable insertion depth, wherein the plug connection comprises a first connecting part and a second connecting part, which can be connected to one another with force fit, but such that they are displaceable within a predetermined range, for mutual electrical contacting.
          Therefore, claim 1 and its dependent claims 3-11, 16-19 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 12 with the allowable feature being; A method for the ground connection of a printed circuit board to an at least partially electrically conductive frame of an electrical device, characterized by the following steps:
a.) securing at least one stabilizing element by its first end to a device base side of the frame;
b.) mechanically connecting the at least one stabilizing element at its second end to the printed circuit board;
c.) securing at least one first connecting part to the at least one stabilizing element with simultaneous fastening of the printed circuit board between the at least one connecting part and the at least one stabilizing element, whilst simultaneously establishing electrical contact between at least one ground contact of the printed circuit board and the at least one first connecting part;
d.) securing at least one second connecting part to a device connection side of the frame;
           e.) mechanically assembling the frame and simultaneously automatically electrically conductively connecting the frame to the at least one ground contact of the printed circuit board via at least one plug connection having a variable insertion depth, comprising the at least one first and the at least one second connecting part, whilst simultaneously mechanically compensating deviating frame dimensions within a predetermined tolerance range by correspondingly adapting the insertion depth of the plug connection between the at least one first and the at least one second connecting part.
          Therefore, claim 12 and its dependent claims 13-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHERMAN NG/Primary Examiner, Art Unit 2847